Smith, J.
(concurring). I concur only in the result, because I do not agree with the majority’s view that the conduct of these petitioners was speech or expression protected by the First Amendment. I am troubled by the implication that intentionally disruptive and dangerous conduct can, if it is designed for the purpose of calling attention to the actor’s message, qualify for First Amendment protection. As the majority acknowledges, the arbitrators here found:
“that petitioners intended to (and did) disrupt the student drop-off on Wenwood Drive, and that the parked cars created a health and safety risk to children who had to be dropped off in the middle of a busy street in the rain” (majority op at 259 [footnote omitted]).
Indeed, the arbitrators found in substance that disruption of traffic, and the resulting safety hazard, were the purpose and primary effect of petitioners’ activity. The arbitrator in Lucia found:
“the only purpose, or reasonably expectable result, in parking cars at the curb would have been, at the very least, to slow down and inconvenience the drop-off process in order to draw additional attention to the contract negotiations.”
*270Similarly, the arbitrator in Santer found:
“the Respondent intentionally created a health and safety risk by purposely situating his vehicle alongside the curb on Wenwood Drive in front of the Woodland Middle School in order to preclude children from being dropped off at curbside.”
In the ordinary case, these findings would be binding upon us. This may not be true where First Amendment rights are at issue (see New York Times Co. v Sullivan, 376 US 254, 284-285 [1964] [courts should examine for themselves the question of whether particular speech is protected]), but for me that question is academic, because if I were to review the question de novo I would reach the same conclusion as the arbitrators. The teachers’ cars were parked in such a way as to cause the maximum possible disruption without violating the parking laws. The school principal testified:
“Q How were the cars parked?
“A Very close together. What I mean by that is, the front is very close up to the back of the car in front of it and very sinsynchly [sic] placed - strategically placed.”
Indeed, Santer testified that the teachers would have created even more disruption, by blocking the curb cuts, if he had not told them they could not get away with it: “The original vote was to park completely along the curb and leave no space.”
Thus this case cannot be decided on the premise that the demonstration in question was no more than a wet-weather substitute for normal picketing. The majority says the protesters intended that “parents, seeing the signs [in the car windows] as they drove by, would be reminded of the ongoing labor negotiations” (majority op at 256), but that is not what the record shows or what the arbitrators found. Unquestionably, the teachers did want to remind the parents about the labor negotiations — but it was the traffic disruption, not the relatively inconspicuous signs in the car windows, that was to serve as the more effective reminder.
While, as the majority says (majority op at 262), it is well established that ordinary, non-disruptive picketing is protected by the First Amendment, it is equally well established that disruptive picketing is not (see Hotel & Restaurant Employees v Wisconsin Employment Relations Bd., 315 US 437, 440 [1942] [upholding a Wisconsin statute that prohibited picketing intended to “obstruct or interfere with free and uninterrupted *271use of public roads”]). The picketing in this case was of the unprotected kind.
Disruptive or dangerous conduct does not acquire First Amendment protection simply because its purpose is to promote an idea. The Supreme Court’s leading cases on First Amendment protection for expressive conduct, United States v O’Brien (391 US 367 [1968]) and Texas v Johnson (491 US 397 [1989]), make that clear. O’Brien involved the burning of a draft card; Johnson, the burning of an American flag. Both of these acts were merely expressive; neither was intended to, or did, create any disruption or danger. Even so, in O’Brien, the Court, in an opinion by Chief Justice Warren, rejected the First Amendment claim, holding that the governmental interest in assuring the availability of draft cards was sufficient to justify O’Brien’s conviction (391 US at 382). This case is a fortiori from O’Brien.
For these reasons, I would not reach the issue that the majority decides — whether the discipline of petitioners was justified under Pickering v Board of Ed. of Township High School Dist. 205, Will Cty. (391 US 563 [1968]). The Pickering test serves to identify cases in which speech or expression by a public employee that would ordinarily have First Amendment protection may be limited in the interest of efficient and effective government. In this case, the public-employee status of petitioners is irrelevant to the constitutional issue. Citizens who were not public employees would have no more right than these petitioners to park their cars “strategically” in order to make it more difficult for children to get to school.